Case 5:20-cv-02505-CJC-AFM Document 9 Filed 03/16/21 Page 1 of 1 Page ID #:32



  1

  2                                                                    JS -6
  3

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    ANTONIO F. LAREZ,                        Case No. 5:20-cv-02505-CJC (AFM)
12
                          Petitioner,
               v.                              JUDGMENT
13

14    UNITED STATES OF AMERICA,
15
                          Respondent.
16

17          This matter came before the Court on the Petition of ANTONIO F. LAREZ,
18    for a writ of habeas corpus. Having reviewed the Petition and supporting papers, and
19    having accepted the findings and recommendation of the United States Magistrate
20    Judge,
21          IT IS ORDERED AND ADJUDGED that the Petition is denied and the action
22    is dismissed (1) without prejudice as to Ground One; and (2) for lack of jurisdiction
23    as to Ground Two.
24

25    DATED: March 16, 2021
26

27
                                            ___________________________________
                                                    CORMAC J. CARNEY
28                                           UNITED STATES DISTRICT JUDGE
